EXHIBIT 10.1


AMENDMENT NUMBER FOUR TO LOAN AND SECURITY AGREEMENT

        This AMENDMENT NUMBER FOUR TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of November 30, 2005, by the lenders identified
on the signature pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation (“WFF”), as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns, if any, in
such capacity, “Agent”; and together with the Lenders, the “Lender Group”),
EVERGREEN INTERNATIONAL AVIATION, INC., an Oregon corporation (“Parent”), and
each of Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries are referred to hereinafter each individually as a “Borrower” and
individually and collectively, jointly and severally, as the “Borrowers”), with
reference to the following:

        WHEREAS, Parent, Borrowers, and the Lender Group are parties to that
certain Loan and Security Agreement, dated as of May 13, 2004, as amended by
that certain Amendment Number One to Loan and Security Agreement, dated as of
June 14, 2004 (“Amendment No. 1”), that certain Amendment Number Two and Waiver
to Loan and Security Agreement, dated as of June 14, 2005 (“Amendment No. 2”),
and that certain Amendment Number Three and Consent, dated as of July 11, 2005
(“Amendment No. 3”) (as so amended and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”);

        WHEREAS, (a) immediately prior to the execution of this Amendment,
Ableco Finance LLC assigned 100% of its interest in the Revolver Commitment, the
Advances, and the Term Loan to WFF; and (b) immediately after the execution of
this Amendment, WFF will assign 100% of its interest in the Term Loan to
CapitalSource Finance LLC; and

        WHEREAS, subject to the terms and conditions set forth herein, the
Agents, the Lenders, and the Borrowers are willing to make the amendments set
forth in this Amendment.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.     Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement, as
amended hereby.

2.     Amendments to Loan Agreement.

(a)     Section 1.1 of the Loan Agreement is hereby amended by adding the
following new definitions in proper alphabetical order:

          ““Amendment No. 4 Effective Date” shall have the meaning ascribed
thereto in that certain Amendment Number Four to Loan and Security
Agreement,dated as of November 30, 2005, by and among Parent, the Borrowers, and
the Lender Group.”


1



--------------------------------------------------------------------------------


          ““CapitalSource” means CapitalSource Finance LLC, a limited liability
company organized under the laws of Delaware.”


(b)     Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Capital Expenditures” in its entirety and replacing it with the
following:

          ““Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP and reflected as additions to property, plant & equipment on a
consolidated statement of cash flows of such Person, whether such expenditures
are paid in cash or financed, provided, however, that Capital Expenditures shall
not include (a) expenditures that are financed with proceeds of insurance,
condemnation awards, or asset sales that occur in the ordinary course of
Borrowers’ business, which proceeds are (i) permitted to be used or re-invested
by Borrowers pursuant to the provisions of Section 2.4(d)(iii)(a)(2), and (ii)
included on the consolidated statements of cash flows of Parent and its
Subsidiaries, or (b) the aggregate amount of all Spare Parts that qualify as
Eligible Inventory that are purchased during any trailing twelve month period so
long as the aggregate amount of all such Spare Parts does not exceed the
aggregate amount of Net Cash Proceeds received by Borrower from the sale of
Spare Parts that qualify as Eligible Inventory during the same trailing twelve
month period.


(c)     Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Consolidated EBITDA” in its entirety and replacing it with the
following:

          ““Consolidated EBITDA” means, with respect to any fiscal period,
Parent’s and its Subsidiaries’ consolidated net earnings (or loss), minus (to
the extent included in such calculation of Parent’s and its Subsidiaries’
consolidated net earnings (or loss)), without duplication (a) extraordinary
gains (including insurance settlements) and any other non-recurring income, (b)
non-cash gains or income, (c) interest income, (d) gains with respect to any
Non-Wholly Owned Subsidiary of Parent, (e) gains (or losses) from the sale of
Spare Parts that qualify as Eligible Inventory (other than gains (or losses)
from the sale of Spare Parts that qualify as Eligible Inventory and that are
owned by Evergreen Aircraft Sales and Leasing Co., a Nevada corporation), plus
(to the extent deducted in such calculation of Parent’s and its Subsidiaries’
consolidated net earnings (or loss)), without duplication (i) Interest Expense,
(ii) income taxes, (iii) non-cash extraordinary charges, (iv) non-cash losses
with respect to any Non-Wholly Owned Subsidiary of Parent, (v) depreciation and
amortization for such period, and (vi) expenses and fees incurred in connection
with the consummation of the transactions contemplated by this Agreement and any
amendments thereto.


2



--------------------------------------------------------------------------------


(d)     The definition of Eligible Inventory appearing in Section 1.1 of the
Loan Agreement is hereby amended by deleting the text “fixed wing Aircraft,
rotary wing Aircraft” and the text “held for sale in the ordinary course of
Borrowers’ business” appearing in the introductory clause of such definition.

(e)     Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Fixed Charges” in its entirety and replacing it with the
following:

          ““Fixed Charges” means with respect to Parent and its Subsidiaries for
any period, the sum, without duplication, of (a) Interest Expense to the extent
paid in cash, (b) scheduled principal payments that are paid during such period
in respect of Indebtedness (including all payments on account of obligations of
Parent or any of its Subsidiaries as a lessee in respect of Capital Leases and
other financed Capital Expenditures), (c) to the extent paid in cash by Parent
or any of its Subsidiaries, all federal, state, and local income taxes paid in
cash for such period (less, without duplication in calculating Fixed Charges,
Consolidated EBITDA, Fixed Charge Coverage Ratio, or any other amounts or ratios
pursuant to this Agreement, any tax refunds received in cash during such
period), (d) distributions made by any Borrower to Holdings, which distributions
are used by Holdings to repurchase shares of Stock owned by or for the benefit
of Mark Smith pursuant to subsection (d) of the definition of Permitted
Distributions, and (e) unsecured loans made by Borrowers to Evergreen Vintage or
Evergreen Agricultural to the extent permitted by subsection (j) of the
definition of Permitted Investments in an amount not to exceed the greater of
(i) $0, and (ii) an amount equal to the aggregate principal amount of such
unsecured loans less $6,000,000.


(f)     The definition of Permitted Distributions appearing in Section 1.1 of
the Loan Agreement is hereby amended by deleting the word “and” appearing
immediately before subsection (c) appearing in such definition and adding the
following new subsection (d) at the end of the definition of “Permitted
Distributions”:

          “and (d) distributions by any Borrower to Holdings for the sole
purpose of permitting Holdings to repurchase shares of Stock owned by or for the
benefit of Mark Smith so long as (i) all such distributions during any fiscal
year of Parent and its Subsidiaries do not exceed $2,000,000, (ii) no Default or
Event of Default has occurred, is continuing, or would result therefrom, and
(iii) immediately before and after giving effect to a proposed distribution,
Borrowers have Availability plus Qualified Cash of at least $10,000,000.”


(g)     The definition of Permitted Investments appearing in Section 1.1 of the
Loan Agreement is hereby amended by deleting subsection (j) in its entirety and
replacing it with the following:

    “(j)        unsecured loans made by Borrowers to Evergreen Vintage or
Evergreen Agricultural in an aggregate amount during the term of this Agreement
not to exceed $10,000,000 so long as (i) no Default or Event of Default has
occurred, is continuing, or would


3



--------------------------------------------------------------------------------


result therefrom, (ii) after giving effect to the proposed loans, Borrowers have
Availability plus Qualified Cash of at least $10,000,000, (iii) each loan is
evidenced by a promissory note that is delivered to Agent, together with an
allonge endorsed in blank, (iv) each loan made to Evergreen Vintage is used
solely to operate its business of refurbishing vintage aircraft that is owned by
Evergreen Vintage on the Closing Date and constructing one Imax Theater, and (v)
each loan made to Evergreen Agricultural is not used to purchase any real
property or farms.”


(h)     Section 2.11(c) of the Loan Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

    “(c)        Audit, Appraisal, and Valuation Charges. Financial or collateral
audit, appraisal, and valuation fees and charges as follows (i) a fee of $850
per day, per auditor, plus out-of-pocket expenses for each financial or
collateral audit of a Borrower performed by personnel employed by Agent, (ii) if
implemented, a fee of $850 per day, per applicable individual, plus out of
pocket expenses for the establishment of electronic collateral reporting
systems, and (iii) the actual charges paid or incurred by Agent if it elects to
employ the services of one or more third Persons to perform financial or
collateral audits of Parent, Borrowers or their respective Subsidiaries, to
establish electronic collateral reporting systems, to audit or appraise the
Collateral, or any portion thereof, or to assess the business valuation of
Parent, Borrowers, and their respective Subsidiaries.”


(i)     The Loan Agreement is hereby amended by adding the following new Section
5.22 immediately after Section 5.21:

          “5.22 Nature of Business. None of Parent, Borrowers, Guarantors, or
the Subsidiaries of Parent, Borrower, or Guarantors, are engaged in any business
other than aviation services, freight forwarding services, or ground logistics
services; provided, however, that Parent, any Borrower, or any Guarantor may
operate any farm that is owned on the Amendment No. 4 Effective Date by Parent,
such Borrower, or such Guarantor.”


(j)     The Loan Agreement is hereby amended by adding the following new Section
5.23 immediately after Section 5.22:

          “5.23 USA Patriot Act Notice. Neither Parent nor any Borrower nor any
of their respective Subsidiaries (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of such Section 2, or (iii) is a Person on the
list of Specially


4



--------------------------------------------------------------------------------


  Designated Nationals and Blocked Persons or is in violation of the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.”


(k)     Section 7.6 of the Loan Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

      “7.6 Nature of Business.

    (a)        Make, or permit any of its Subsidiaries to make, any change in
the principal nature of its business as described in Section 5.22, or


    (b)        To the extent permitted by this Agreement, (i) acquire any
properties or assets that are not related to the conduct of the business
activities described in Section 5.22, or (ii) convey, sell, lease, license,
assign, transfer, or otherwise dispose of any properties or assets to an
Affiliate of Parent (unless permitted by Section 7.13), such Borrower, or such
Subsidiary for the acquisition by such Affiliate of any properties or assets
that are not reasonably related to the conduct of such business activities.”


(l)     Section 7.18(a)(iii) of the Loan Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

    “(iii)        Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:


Applicable Ratio Applicable Period   1.05:1.0 For the 12 month period
ending November 30, 2005   1.10:1.0 For the 12 month period
ending February 28, 2006
and for the 12 month period
ending the last day of each
fiscal quarter of Parent
after February 28, 2006  

5



--------------------------------------------------------------------------------


(m)     The Loan Agreement is hereby amended by adding the following new Section
7.19 immediately after Section 7.18:

          “7.19 USA Patriot Act Compliance. Neither Parent nor any Borrower nor
any of their respective Subsidiaries (i) will be or become a Person whose
property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) will engage in any in any dealings
or transactions prohibited by Section 2 of such executive order, or otherwise be
associated with any such Person in any manner violative of Section 2 of such
executive order, or (iii) otherwise will become a Person on the list of
Specially Designated Nationals and Blocked Persons or in violation of the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.”


(n)     Section 14.1 of the Loan Agreement is hereby amended by adding the
following new clause (j) at the end thereof:

    “(j)        Notwithstanding anything in the Loan Documents to the contrary,
(i) CapitalSource and its Affiliates shall not be required to (A) execute or
deliver an executed Assignment and Acceptance, (B) pay any processing fee due to
such assignment or other transfer to any of CapitalSource’s Affiliates, or, in
connection with securitizations or warehouse financings, to any of
CapitalSource’s lenders, financing or funding sources, or (C) obtain consent of
Administrative Borrower, in connection with any transaction involving
CapitalSource and any of its Affiliates, or, in connection with securitizations
or warehouse financings, to any of CapitalSource’s lenders or funding or
financing sources of CapitalSource or any of its Affiliates, (ii) subject to the
provisions at the end of this paragraph, in connection with securitizations or
warehouse financings, no lender to or Affiliate of, funding or financing source
of CapitalSource or any of its Affiliates shall be considered an Assignee, and
(iii) there shall be no limitation or restriction on (A) the ability of
CapitalSource to assign or otherwise transfer any Loan Document, Commitment or
Obligation to any such Affiliate or, in connection with securitizations or
warehouse financings, to a lender or financing or funding source of
CapitalSource or (B) any such Affiliate’s, lender’s or funding or financing
source’s ability to assign or otherwise transfer any Loan Document, Commitment
or Obligation; provided, however, CapitalSource shall continue to be liable as a
“Lender” under the Loan Documents unless such Affiliate, lender or funding or
financing source executes and delivers an executed Assignment and Acceptance and
thereby becomes a “Lender.”"


(o)     Section 17.7 of the Loan Agreement is hereby amended by adding an “(a)”
immediately after the section heading of “Confidentiality” and adding the
following new subsection (b) to such section:

6



--------------------------------------------------------------------------------


    “(b)        Agent and each Lender reserve the right to review and approve
all materials that any Borrower, Guarantor or any of their respective Affiliates
prepare that contain Agent’s or such Lender’s name or describe or refer to any
Loan Document, any of the terms thereof or any of the transactions contemplated
thereby (other than quarterly, annual or other filings with the SEC that are
required by law or any regulation applicable to such Borrower, Guarantor or
Affiliate; provided, however, that Borrowers agree to use commercially
reasonable efforts to provide CapitalSource with copies of any quarterly,
annual, or other filings with the SEC that are required by law or any regulation
applicable to such Borrowers or any Guarantor prior to the submission of such
filings with the SEC and the failure by Borrowers to provide any such copies
shall not result in an Event of Default). Neither any Borrower nor any Guarantor
nor any of their respective Affiliates shall, nor shall permit any of their
Affiliates to, use either Agent’s or any Lender’s name (or the name of any of
such Person’s Affiliates) in connection with any of its business; provided, that
Borrowers, Guarantors or their respective Affiliates may disclose the Agent’s
and Lenders’ name, the aggregate principal amount of the Loans outstanding and
other principal terms of such Loans to (x) its shareholders and other equity
owners and prospective purchasers of debt or equity securities of Borrowers or
Guarantors, (y) Governmental Authorities (including, without limitation, the SEC
and the FAA) regulating the business of Borrowers or Guarantors in accordance
with applicable legal requirements and (z) its directors, advisors, counsel,
employees, accountants and officers.”


3.     Conditions Precedent to Amendment. This Amendment shall become effective
(the “Amendment No. 4 Effective Date”) only upon satisfaction in full in the
judgment of the Lenders of each of the following conditions:

(a)     Agent and Lenders shall have received this Amendment, duly executed by
the parties hereto, and the same shall be in full force and effect.

(b)     Agent and Lenders shall have received the Reaffirmation and Consent in
the form of Exhibit A hereto, duly executed by the Guarantors, and the same
shall be in full force and effect.

(c)     The representations and warranties herein and in the Loan Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).

(d)     No Default or Event of Default shall have occurred and be continuing on
the date hereof, nor shall result from the consummation of the transactions
contemplated herein.

(e)     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force and effect by any
Governmental Authority against any Borrower, any Guarantor, Agent, or any
Lender.

7



--------------------------------------------------------------------------------


(f)     That certain Limited Guaranty executed by Delford M. Smith, the Smith
Stock Pledge Agreement, and the financing statements filed against Delford M.
Smith shall be terminated in a manner reasonably acceptable to the Borrowers.

4.     Conditions Subsequent to Amendment. Within 45 days after the Amendment
No. 4 Effective Date, Borrower shall deliver to Agent each of the following (the
failure to deliver any such items shall constitute an Event of Default):

(a)     a duly executed copy of an Aircraft Security Agreement between the Trust
and Agent (the “Trust Aircraft Security Agreement”), whereby the Trust grants to
Agent a Lien on the property identified on Exhibit B hereto (the “Trust Aircraft
Collateral”), which must be in full force and effect;

(b)     a letter of instruction (the “Letter of Instruction”) from the
beneficiaries of the Trust authorizing Wilmington Trust Company, not in its
individual capacity but solely as trustee (in such capacity, the “Owner
Trustee”), to execute and deliver the Trust Aircraft Security Agreement on
behalf of the Trust,

(c)     a certificate from Owner Trustee certifying that (i) the Owner Trustee
is the duly authorized trustee of the Trust, (ii) the Letter of Instruction has
not been in any way amended, annulled, rescinded, revoked or modified since its
issuance and remains in full force and effect, and (iii) the Trust Agreement
attached thereto is a true and complete copy and remains in full force and
effect,

(d)     a title opinion with respect to the Trust Aircraft Collateral issued by
a Person satisfactory to Agent, which indicates that such Trust Aircraft
Collateral is free and clear of all defect and encumbrances, and which is
otherwise in form and substance satisfactory to Agent,

(e)     an opinion with respect to the Trust Aircraft Collateral issued by a
Person satisfactory to Agent, in form and substance satisfactory to Agent, which
indicates that the Agent has a perfected Lien in the Trust Aircraft Collateral,

(f)     appropriate financing statements in a form to be filed in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the Agent’s Liens in and to the Trust Aircraft Collateral, and

(g)     all other documents that Agent may request, in form and substance
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect the Agent’s Liens in the Trust Aircraft Collateral, and in order to
fully consummate all of the transactions contemplated by the Trust Aircraft
Security Agreement.

8



--------------------------------------------------------------------------------


5.     Representations and Warranties.

(a)     Parent and each Borrower represents and warrants to the Lender Group
that the execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended hereby, are within its powers, have been duly authorized
by all necessary corporate action, and are not in contravention of any law,
rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority, or of
the terms of its Governing Documents, or of any contract or undertaking to which
it is a party or by which any of its properties may be bound or affected.

(b)     This Amendment has been duly executed and delivered by or on behalf of
Parent and each Borrower.

(c)     This Amendment constitutes a legal, valid and binding obligation of
Parent and each Borrower enforceable against Parent and each Borrower in
accordance with its terms.

(d)     No Default or Event of Default has occurred and is continuing after
giving effect to this Amendment.

(e)     No action, claim or proceeding is now pending or, to the knowledge of
Parent or any Borrower, threatened against any Parent or any Borrower, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, (i) which
challenges Parent’s or any Borrower’s right, power, or competence to enter into
this Amendment or, to the extent applicable, perform any of its obligations
under this Amendment, the Loan Agreement as amended hereby or any other Loan
Document, or the validity or enforceability of this Amendment, the Loan
Agreement as amended hereby or any other Loan Document or any action taken under
this Amendment, the Loan Agreement as amended hereby or any other Loan Document
or (ii) that has a reasonable risk of being determined adversely to Parent or
any Borrower and that, if so determined, could reasonably be expected to have a
Material Adverse Effect after giving effect to this Amendment.

(f)     The representations and warranties of Parent and Borrowers contained in
the Loan Agreement and each other Loan Document shall be true and correct on and
as of the Amendment No. 4 Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct as of such earlier
date.

6.     Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement and the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York (without regard for its conflicts of laws principles but
including and giving effect to Sections 5-1401 and 5-1402 of the New York
General Obligations Law).

9



--------------------------------------------------------------------------------


7.     Release. Each Borrower and each Guarantor hereby waives, releases,
remises and forever discharges each Agent and each Lender, each of their
respective Affiliates, and each of the officers, directors, employees, and
agents of each Lender, the Agent and their respective Affiliates (collectively,
the “Releasees”), from any and all claims, demands, obligations, liabilities,
causes of action, damages, losses, costs and expenses of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, matured or unmatured, fixed or contingent, which any Borrower or
any Guarantor ever had from the beginning of the world, now has or might
hereafter have against any such Releasee which relates, directly or indirectly
to the Loan Agreement, any other Loan Document or to any acts or omissions of
any such Releasee. As to each and every claim released hereunder, each Borrower
and each Guarantor hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and having been so
advised, each of them specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of California which provides as follows:

          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”  


        As to each and every claim released hereunder, each Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York and the state of Oregon), if any, pertaining to general releases after
having been advised by their legal counsel with respect thereto.

8.     Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability and binding effect of this Amendment.

9.     Effect on Loan Documents.

(a)     The Loan Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Loan Agreement or any other Loan
Document. The waivers, consents and modifications herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Loan Documents and shall not operate as a consent to any further or
other matter under the Loan Documents.

10



--------------------------------------------------------------------------------


(b)     Upon and after the effectiveness of this Amendment, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified and amended hereby.

(c)     To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

(d)     This Amendment is a Loan Document.

10.     Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

EVERGREEN INTERNATIONAL AVIATION, INC.,
an Oregon corporation   By: /s/ John A. Irwin Name: John A. Irwin Title: Chief
Financial Officer   EVERGREEN INTERNATIONAL AIRLINES, INC.,
an Oregon corporation   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   SYS-TEMS LOGISTIX, INC.,
a Delaware corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN AIR CENTER, INC,
an Oregon corporation   By: /s/ Gwenna R. Wootress Name: Gwenna R. Wootress
Title: Secretary   EVERGREEN HELICOPTERS, INC.,
an Oregon corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN AIRCRAFT SALES AND LEASING CO.,
a Nevada corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer  

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR
TO LOAN AND SECURITY AGREEMENT]
S-1



--------------------------------------------------------------------------------

EVERGREEN AVIATION GROUND LOGISTICS ENTERPRISE, INC.,
a Delaware corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN HELICOPTERS INTERNATIONAL, INC.,
a Texas corporation.   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN EQUITY, INC.,
a Nevada corporation   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   EVERGREEN HELICOPTERS OF ALASKA, INC.,
an Alaska corporation   By: /s/ John A. Irwin Name: John A. Irwin Title:
Treasurer   WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender   By: /s/ Thomas Forbath
Name: Thomas Forbath Title: VP/Senior Account Executive  

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR
TO LOAN AND SECURITY AGREEMENT]
S-2